DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2016/0268344).
Regarding claim 1, Lin discloses, in FIG. 11 and in related text, a method of fabricating a memory device, the method comprising: 
forming a plurality of selector devices (170) in a semiconductor layer (140) of a first substrate; 
forming an interconnect layer on a front-side (upper side in FIG. 11) of the semiconductor layer, the interconnect layer having an interconnect structure (220) electrically connected to the plurality of selector devices; 
forming a plurality of memory elements (110) in an oxide layer (150) of the first substrate arranged on a back-side (lower side in FIG. 11) of the semiconductor layer (140), each memory element being electrically connected to one of the selector devices; and 
forming one or more vias (230) through the semiconductor layer (140) to electrically connect the memory elements (110) to the interconnect structure (220) (memory element 110 is electrically connected to source-connecting pad 220 when transistor 170 is turned on) (see Lin, [0031], [0033], [0037], [0042]).
Regarding claim 3, Lin discloses the method of claim 1.
Lin discloses wherein: the interconnect layer (including source-connecting pad 220) further comprises a periphery (source terminal) of the plurality of memory elements (110) (see Lin, FIGS. 2 and 11, [0031], [0037]).
Regarding claim 9, Lin discloses the method of claim 1.
Lin discloses wherein: the selector devices (170) are formed in a front-side (upper side in FIG. 11) of the first substrate (140, 150) (see Lin, FIG. 11).
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2016/0268344).
Regarding claim 14, Lin discloses, in FIG. 11 and in related text, a memory device fabricated with a method of fabricating a memory device, the method comprising: 
forming a plurality of selector devices (170) in a semiconductor layer (140) of a first substrate; 
forming an interconnect layer on a front-side (upper side in FIG. 11) of the semiconductor layer, the interconnect layer having an interconnect structure (220) electrically connected to the plurality of selector devices; 
forming a plurality of memory elements (110) in an oxide layer (150) of the first substrate arranged on a back-side (lower side in FIG. 11) of the semiconductor layer (140), each memory element being electrically connected to one of the selector devices; and 
forming one or more vias (230) through the semiconductor layer (140) to electrically connect the memory elements (110) to the interconnect structure (220) (memory element 110 is electrically connected to source-connecting pad 220 when transistor 170 is turned on) (see Lin, [0031], [0033], [0037], [0042]).
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2016/0268344).
Regarding claim 15, Lin discloses, in FIG. 11 and in related text, a memory device, comprising: 
a plurality of selector devices (170) formed in a semiconductor layer (140) of a first substrate; 
an interconnect layer arranged on a front-side (upper side in FIG. 11) of the semiconductor layer, the interconnect layer having an interconnect structure (220) electrically connected to the plurality of selector devices; 
a plurality of memory elements (110) formed in an oxide layer (150) of the first substrate arranged on a back-side (lower side in FIG. 11) of the semiconductor layer (140), each memory element being electrically connected to one of the selector devices; and 
one or more vias (230) through the semiconductor layer, the vias electrically connecting the memory elements (110) to the interconnect structure (220) (memory element 110 is electrically connected to source-connecting pad 220 when transistor 170 is turned on) (see Lin, [0031], [0033], [0037], [0042]).
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2016/0268344).
Regarding claim 18, Lin discloses, in FIG. 11 and in related text, a memory device fabricated with a method of fabricating a memory device, the method comprising: 
forming a plurality of selector devices (170) in a semiconductor layer (140) of a first substrate; 
forming an interconnect layer on a front-side (upper side in FIG. 11) of the semiconductor layer, the interconnect layer having an interconnect structure (220) electrically connected to the plurality of selector devices; 
forming a plurality of memory elements (110) in an oxide layer (150) of the first substrate arranged on a back-side (lower side in FIG. 11) of the semiconductor layer (140), each memory element being electrically connected to one of the selector devices; and 
forming one or more vias (230) through the semiconductor layer (140) to electrically connect the memory elements (110) to the interconnect structure (220) (memory element 110 is electrically connected to source-connecting pad 220 when transistor 170 is turned on) (see Lin, [0031], [0033], [0037], [0042]), 
wherein: the interconnect layer (including source-connecting pad 220) further comprises a periphery (source terminal) of the plurality of memory elements (110) (see Lin, FIGS. 2 and 11, [0031], [0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Zhu (US 2011/0227158).
Regarding claim 2, Lin discloses the method of claim 1.
Lin does not explicitly disclose bonding the first substrate to a second substrate having a logic chip, wherein the first substrate is bonded to the second substrate at the interconnect layer, such that the interconnect structure is electrically connected to the logic chip.
Zhu teaches bonding the first substrate (100) to a second substrate (200) having a logic chip (including MOSFET 45), wherein the first substrate is bonded to the second substrate at the interconnect layer, such that the interconnect structure (28) is electrically connected to the logic chip (see Zhu, FIG. 3, [0031]-[0032]).
Lin and Zhu are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the features of Zhu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin to include bonding the first substrate to a second substrate having a logic chip, wherein the first substrate is bonded to the second substrate at the interconnect layer, such that the interconnect structure is electrically connected to the logic chip, as taught by Zhu, in order to implement a multiple wafer stacking structure of 3D integrated circuit (see Zhu, [0032]).
Lin and Zhu do not explicitly disclose or teach after forming the interconnect layer and before forming the memory elements. However, the limitation is directed to a particular order of performing process steps and would have been found obvious. 
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). See also, MPEP § 2144.04.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Sze (S. M. Sze, et al., Physics of Semiconductor Devices, Third Edition, 2007, John Wiley & Sons, Inc., pp. 219-222).
Regarding claim 4, Lin discloses the method of claim 1.
Lin discloses wherein: the semiconductor layer (140) is a semiconductor (silicon) layer (see Lin, [0042]).
Lin does not explicitly disclose a crystalline semiconductor layer.
Sze teaches a crystalline semiconductor layer ( (100) silicon) (see Sze, p. 221).
Lin and Sze are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the features of Sze because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin to include a crystalline semiconductor layer, as taught by Sze, in order to provide smallest interface-trap density (see Sze, p. 221).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Mandapati (R. Mandapati, et al., On Pairing of Bipolar RRAM Memory With NPN Selector Based on Set/Reset Array Power Considerations, IEEE TRANSACTIONS ON NANOTECHNOLOGY, VOL. 12, NO. 6, NOVEMBER 2013, pp. 1178-1184).
Regarding claim 5, Lin discloses the method of claim 1.
Lin discloses wherein each selector device (170) is a transistor (see Lin, [0042]).
Lin does not explicitly disclose wherein: each selector device comprises an NPN bipolar transistor with a floating base, a PNP bipolar transistor with a floating base, an NP diode, or a PN diode.
Mandapati teaches an NPN selector (see Mandapati, FIGS. 1 and 3 and related text). Thus Mandapati teaches wherein: each selector device comprises an NPN bipolar transistor with a floating base, a PNP bipolar transistor with a floating base, an NP diode, or a PN diode.
Lin and Mandapati are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the features of Mandapati because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin to include wherein: each selector device comprises an NPN bipolar transistor with a floating base, a PNP bipolar transistor with a floating base, an NP diode, or a PN diode, as taught by Mandapati, in order to provide a selector to operate at a wide range of on-voltages for given on-current and on/off current ratio (see Mandapati, section II. MOTIVATION).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 10, Lin discloses the method of claim 1.
Lin discloses forming the memory elements (110) and a back end of line (160, 220) (see Lin, [0037], [0042]).
Lin does not explicitly disclose wherein: the memory elements are processed after a back end of line. However, the limitation is directed to a particular order of performing process steps and would have been found obvious. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). See also, MPEP § 2144.04.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 11, Lin discloses the method of claim 1.
Lin discloses wherein: the selector devices (170) are arranged regularly with a non-zero first pitch, and the memory elements (110) are arranged regularly with a non-zero second pitch (see Lin, FIG. 11).
Lin does not explicitly disclose a first pitch in the range of 25-100 nm, a second pitch in the range of 25-100 nm.
However, it is well known in semiconductor devices that spacing, width and thus pitch of objects in the same layer determines margins for variability in semiconductor manufacturing processes and manufacturing yields. See, for example, Wikipedia, Design rule checking, archived Nov 11 2018. In other words, the first and second pitches are result effective variables for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Plöβl (Andreas Plöβl, et al., Silicon-on-insulator: materials aspects and applications, Solid-State Electronics 44 (2000) 775-782).
Regarding claim 12, Lin discloses the method of claim 1.
Lin discloses wherein: the first substrate is a semiconductor-on-insulator substrate comprising, the oxide layer (150) and the semiconductor layer (140) being arranged on the oxide layer (see Lin, FIG. 11, [0033], [0042]).
Lin does not explicitly disclose a semiconductor-on-insulator substrate comprising a semiconductor substrate layer, the oxide layer being arranged on the semiconductor substrate layer and the semiconductor layer being arranged on the oxide layer.
Plöβl teaches a semiconductor-on-insulator substrate comprising a semiconductor substrate layer, the oxide layer being arranged on the semiconductor substrate layer and the semiconductor layer being arranged on the oxide layer (see Plöβl, FIG. 1(b), section I. Introduction).
Lin and Plöβl are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the features of Plöβl because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin to include a semiconductor-on-insulator substrate comprising a semiconductor substrate layer, the oxide layer being arranged on the semiconductor substrate layer and the semiconductor layer being arranged on the oxide layer, as taught by Plöβl, in order to reduce parasitic capacitance (see Plöβl, section I. Introduction).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Zhu (US 2011/0227158).
Regarding claim 16, Lin discloses the device of claim 15.
Lin does not  explicitly disclose a second substrate having a logic chip, wherein the first substrate is bonded to the second substrate at the interconnect layer , such that the interconnect structure is electrically connected to the logic chip.
Zhu teaches a second substrate (200) having a logic chip (including MOSFET 45), wherein the first substrate (100) is bonded to the second substrate at the interconnect layer , such that the interconnect structure (28) is electrically connected to the logic chip (see Zhu, FIG. 3, [0031]-[0032]).
Lin and Zhu are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the features of Zhu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin to include a second substrate having a logic chip, wherein the first substrate is bonded to the second substrate at the interconnect layer , such that the interconnect structure is electrically connected to the logic chip, as taught by Zhu, in order to implement a multiple wafer stacking structure of 3D integrated circuit (see Zhu, [0032]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0268344) in view of Zhu (US 2011/0227158).
Regarding claim 17, Lin discloses, in FIG. 11 and in related text, a memory device fabricated with a method of fabricating a memory device, the method comprising: 
forming a plurality of selector devices (170) in a semiconductor layer (140) of a first substrate; 
forming an interconnect layer on a front-side (upper side in FIG. 11) of the semiconductor layer, the interconnect layer having an interconnect structure (220) electrically connected to the plurality of selector devices; 
forming a plurality of memory elements (110) in an oxide layer (150) of the first substrate arranged on a back-side (lower side in FIG. 11) of the semiconductor layer (140), each memory element being electrically connected to one of the selector devices; and 
forming one or more vias (230) through the semiconductor layer (140) to electrically connect the memory elements (110) to the interconnect structure (220) (memory element 110 is electrically connected to source-connecting pad 220 when transistor 170 is turned on) (see Lin, [0031], [0033], [0037], [0042]).
Lin does not explicitly disclose bonding the first substrate to a second substrate having a logic chip, wherein the first substrate is bonded to the second substrate at the interconnect layer, such that the interconnect structure is electrically connected to the logic chip.
Zhu teaches bonding the first substrate (100) to a second substrate (200) having a logic chip (including MOSFET 45), wherein the first substrate is bonded to the second substrate at the interconnect layer, such that the interconnect structure (28) is electrically connected to the logic chip (see Zhu, FIG. 3, [0031]-[0032]).
Lin and Zhu are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the features of Zhu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin to include bonding the first substrate to a second substrate having a logic chip, wherein the first substrate is bonded to the second substrate at the interconnect layer, such that the interconnect structure is electrically connected to the logic chip, as taught by Zhu, in order to implement a multiple wafer stacking structure of 3D integrated circuit (see Zhu, [0032]).
Lin and Zhu do not explicitly disclose or teach after forming the interconnect layer and before forming the memory elements. However, the limitation is directed to a particular order of performing process steps and would have been found obvious. 
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). See also, MPEP § 2144.04.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0268344) in view of Sze (S. M. Sze, et al., Physics of Semiconductor Devices, Third Edition, 2007, John Wiley & Sons, Inc., pp. 219-222).
Regarding claim 19, Lin discloses, in FIG. 11 and in related text, a memory device fabricated with a method of fabricating a memory device, the method comprising: 
forming a plurality of selector devices (170) in a semiconductor layer (140) of a first substrate; 
forming an interconnect layer on a front-side (upper side in FIG. 11) of the semiconductor layer, the interconnect layer having an interconnect structure (220) electrically connected to the plurality of selector devices; 
forming a plurality of memory elements (110) in an oxide layer (150) of the first substrate arranged on a back-side (lower side in FIG. 11) of the semiconductor layer (140), each memory element being electrically connected to one of the selector devices; and 
forming one or more vias (230) through the semiconductor layer (140) to electrically connect the memory elements (110) to the interconnect structure (220) (memory element 110 is electrically connected to source-connecting pad 220 when transistor 170 is turned on) (see Lin, [0031], [0033], [0037], [0042]).
Lin discloses wherein: the semiconductor layer (140) is a semiconductor (silicon) layer (see Lin, [0042]).
Lin does not explicitly disclose a crystalline semiconductor layer.
Sze teaches a crystalline semiconductor layer ( (100) silicon) (see Sze, p. 221).
Lin and Sze are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the features of Sze because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin to include a crystalline semiconductor layer, as taught by Sze, in order to provide smallest interface-trap density (see Sze, p. 221).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0268344) in view of Mandapati (R. Mandapati, et al., On Pairing of Bipolar RRAM Memory With NPN Selector Based on Set/Reset Array Power Considerations, IEEE TRANSACTIONS ON NANOTECHNOLOGY, VOL. 12, NO. 6, NOVEMBER 2013, pp. 1178-1184).
Regarding claim 20, Lin discloses, in FIG. 11 and in related text, a memory device fabricated with a memory device, the method comprising: 
forming a plurality of selector devices (170) in a semiconductor layer (140) of a first substrate; 
forming an interconnect layer on a front-side (upper side in FIG. 11) of the semiconductor layer, the interconnect layer having an interconnect structure (220) electrically connected to the plurality of selector devices; 
forming a plurality of memory elements (110) in an oxide layer (150) of the first substrate arranged on a back-side (lower side in FIG. 11) of the semiconductor layer (140), each memory element being electrically connected to one of the selector devices; and 
forming one or more vias (230) through the semiconductor layer (140) to electrically connect the memory elements (110) to the interconnect structure (220) (memory element 110 is electrically connected to source-connecting pad 220 when transistor 170 is turned on) (see Lin, [0031], [0033], [0037], [0042]).
Lin discloses wherein each selector device (170) is a transistor (see Lin, [0042]).
Lin does not explicitly disclose wherein: each selector device comprises an NPN bipolar transistor with a floating base, a PNP bipolar transistor with a floating base, an NP diode, or a PN diode.
Mandapati teaches an NPN selector (see Mandapati, FIGS. 1 and 3 and their captions). Thus Mandapati teaches wherein: each selector device comprises an NPN bipolar transistor with a floating base, a PNP bipolar transistor with a floating base, an NP diode, or a PN diode.
Lin and Mandapati are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the features of Mandapati because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin to include wherein: each selector device comprises an NPN bipolar transistor with a floating base, a PNP bipolar transistor with a floating base, an NP diode, or a PN diode, as taught by Mandapati, in order to provide a selector to operate at a wide range of on-voltages for given on-current and on/off current ratio (see Mandapati, section II. MOTIVATION).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, Mandapati, teaches wherein: the selector devices are formed by forming blanket implants or by epitaxy. The prior art of records, individually or in combination, do not disclose nor teach “the selector devices are isolated from each other by shallow trench isolation” in combination with other limitations as recited in claim 6.
The prior art of records, individually or in combination, do not disclose nor teach “before forming the memory elements in the oxide layer of the first substrate: thinning the first substrate to remove the semiconductor substrate layer and to expose the oxide layer” in combination with other limitations as recited in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811